DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 11,171,470 to White.
White discloses in the abstract and figures 6-8 and 13, a track device for providing bending-radius protection and strain relief for optical fibers routed inside a telecommunications enclosure, the track device comprising: 
a first sidewall (90 and/or 92); 
a second sidewall (96) separated from the first sidewall by a curved channel (area between “86”); 
a secondary wall (86 and/or cover 208 shown in figure 12B) connecting the first and second sidewalls; and 
open lateral sides configured to receive one or more fiber optic cables for routing the one or more fiber optic cables inside the curved channel (figure 6A-6C shows open ends where mounting screws 152 reside on each end. This bracket could be configured to route optical fibers).
As to claims 2-3, attachment locations (110) are disclosed and are configured for fasteners which have “posts”.
Claim(s) 1-5, 12-19 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0278039 to Geens et al.
Geens discloses a track device as claimed in figures 84-85 having the curved channel with two sidewalls (2002, 2012) and open lateral sides (2004, 2006). It includes attachment locations (2008) located on the enclosure with hollow centers. 
As to claim 4, there is no specific structure as to the “buffer” function. The attachment location certainly separates the track device from the main trays and would buffer them from other components. 
As to claim 5, the fastening portions are on opposing ends in figure 85. 
As to claim 12, the device is used as part of a splice tray (1810). 
As to claim 13, the device provides support for a first end (front). 
As to claim 14, the device is aligned with corresponding attachment points (2010) on the front of the tray (figures 84-85). 
As to claim 15, the device is configured as claimed. 
Claims 16-19 and 21-22 add language of a telecom enclosure. This is disclosed in paragraph 6 of the background and it is inherent that such trays disclosed would be housed within some sort of rack, frame, housing or cabinet. The tray has multiple connector ports and connectors (76) associated with the cover and is a multiport service terminal (adapters, splice areas and connectors).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geens.
Geens discloses the track device as claimed except for additional hooks and tabs mounted to various portions of the device. It is noted that such tabs and hooks are common in the art. The mere addition of them would be within the level of ordinary skill. 
Geens discloses such hooks and tabs throughout his disclosure such as the tabs 631 in figure 54 or the radius limiter tabs 2132 in figure 101. These tabs sometimes engage with “Hooks” or fingers such as 635 in figure 54. Figure 77 further discloses hooks 1590 to mount modular elements. 
The addition of these common features would have been within the ordinary skill of one in the cable management art to allow for routing and management of fibers to prevent breakage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2017/0045705. 
US 6,916,014. 
US 2002/0039476. 
US 2020/0292773. 
US 2021/0278313 (figure 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric K Wong whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2874



/Eric Wong/Primary Examiner, Art Unit 2874